581 So.2d 1004 (1991)
Gwendolyn VEREEN, and the Department of Health and Rehabilitative Services, Appellants,
v.
Lonnie Leroy VEREEN, Appellee.
No. 90-1522.
District Court of Appeal of Florida, First District.
July 3, 1991.
Joseph R. Boyd and William H. Branch, Chriss Walker of Dept. of HRS, Tallahassee, for appellants.
No appearance for appellee.
PER CURIAM.
We treat this appeal as a petition for writ of certiorari, grant the petition, and quash the order entered below directing the parties to submit to a Human Leukocyte Antigen (HLA) blood test in order to determine the paternity of two children, already determined as a matter of law to be the issue of the parties' marriage. Appellee/former husband requested the HLA test in the context of proceedings instituted by appellant/former *1005 wife to enforce the child support provisions of the parties' final judgment of dissolution. The final judgment of dissolution is res judicata and bars any redetermination of the paternity of the children. Decker v. Hunter, 460 So.2d 1015 (Fla. 3d DCA 1984); Johnson v. Johnson, 395 So.2d 640 (Fla. 2d DCA 1981).
SMITH, NIMMONS and MINER, JJ., concur.